Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-9, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (2014/0008342) in views of Stava (6365874).
 	For claim 1, Peters’342 teaches a welding-type system (fig.1 and 2) (abstract, lines 1-2), comprising: power conversion circuitry (10 as shown in fig.1) configured to convert input power (12 as shown in fig.1) to welding-type power (par.19, lines 8-15); and control circuitry  (34 as shown in fig.1) configured to control the power conversion circuitry (10 as shown in fig.1) to output the welding-type power in a plurality of pulse cycles (par.24, lines 1-15 and par.55, lines 5-15), each pulse cycle (the combination of the two pulses of element 201 that makes as at least cycle as shown in fig.2) comprising a background portion (202 as shown in fig.2), a ramp up portion (between elements 202 and 201 as shown in fig.2), a peak portion (the top portion of element 201), and a ramp down portion (between 201 and 203 as shown in fig.2), wherein the controlling the power conversion circuitry (10 as shown in fig.1) comprises: commanding the power conversion circuitry (10 as shown in fig.1) to initiate a welding process by outputting the welding-type power as a first pulse cycle of the plurality of pulse cycles (par.19, lines 8-20 and par.20, lines 12-16), wherein the first pulse cycle comprises a first peak current (the top portion of element 201 as shown in fig.2), a first pulse width (the width of top portion of element 201 as shown in fig.2), or a combination of both (par.33, lines 1-10); and commanding the power conversion circuitry (10 as shown in fig.1) to output the welding-type power as a second pulse cycle of the plurality of pulse cycles (the combination and continuation of the two pulses of element 407 and 407’ that makes as at least cycle as shown in fig.5), wherein the second pulse cycle comprises a second peak current (the second top portion of combination and continuation of the two pulses of element 407 and 407’ that makes as at least cycle as shown in fig.5 as peter teaches that there can be more than 9 cycles in par.55,lines 5-10), a second pulse width (the width of second top portion of element 201 as shown in fig.2), or a combination of both (par.33, lines 1-17). 
 	Peters’342 fails to teach that wherein the first peak current is greater than the second peak current, and the first pulse width is greater than the second pulse width.
Stava teaches, similar welding system, wherein the first peak current (210 as shown in fig.5 and 5A) is greater than the second peak current (202 as shown in fig.5 and 5A), and the first pulse width (the width of element 210 as shown in fig.5 and 5A) is greater than the second pulse width (the width of element 202 as shown in fig.5 and 5A) (col.7, lines 20-65) (examiner notes that Stava teaches of the peak current and width are different as in fig.5 and 5A).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include wherein the first peak current is greater than the second peak current, and the first pulse width is greater than the second pulse width as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50).
For claim 3, Peters’342, as modified by Stava, further teaches the controller (34 as shown in fig.1) is configured to command the power conversion circuitry (10 as shown in fig.1) to transition from the first pulse cycle to the second pulse cycle after a predetermined duration (par.55, lines 5-12) (fig.5) (the cycle of the duration is predetermined).  	For claim 4, Peters’342, as modified by Stava, further teaches the controller (34 as shown in fig.1) is configured to command the power conversion circuitry (10 as shown in fig.1) to transition from the first pulse cycle to the second pulse cycle (the combination and continuation of the two pulses of element 407 and 407’ that makes as at least cycle as shown in fig.5 as peter teaches that there can be more than 9 cycles in par.55,lines 5-10) but Peters’342 fails to teach after a predetermined number of pulses. 
Stava further teaches of transition from the first pulse cycle (210 as shown in fig.5 and 5A) to the second pulse cycle (202 as shown in fig.5 and 5A) after a predetermined number of pulses (there are multiple pulses at 210 as shown in fig.5 and 5A). 
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include a predetermined number of pulses as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50). 	For claim 5, Peters’342, as modified by Stava, further teaches wherein the controller (34 as shown in fig.1) is configured to: monitor one or more output power parameters of the welding-type power during the first pulse cycle (the combination and continuation of the two pulses of element 407 and 407’ that makes as at least cycle as shown in fig.5 as peter teaches that there can be more than 9 cycles in par.55,lines 5-10) (par.29, lines 10-20 and par.55,lines 5-15); and command the power conversion circuitry (10 as shown in fig.1) to output the welding-type power as the second pulse cycle based on the one or more output power parameters (par.29, lines 10-20).  	For claim 6, Peters’342, as modified by Stava, further teaches wherein the one or more output parameters comprises a duration, a voltage, a current, or a temperature (par.29, lines 10-20 and par.55,lines 5-15).  	
 	For claim 8, Peters’342, as modified by Stava, further teaches the controller (34 as shown in fig.1) is configured to command the power conversion circuitry (10 as shown in fig.1) to terminate the welding process but fails to teach transitioning the welding-type power from the second pulse cycle to a third pulse cycle of the plurality of pulse cycles, wherein the third pulse cycle comprises a third peak current, a third pulse width, or a combination of both. 
Stava further teaches transitioning the welding-type power from the second pulse cycle (the second 200 as shown in fig.5 and 5A) to a third pulse cycle (the third 200 which is continuous as shown in fig.5 and 5A) of the plurality of pulse cycles, wherein the third pulse cycle (the third 200 as shown in fig.5 and 5A) comprises a third peak current (the top portion of element 200’ as shown in fig.5 and 5A), a third pulse width (the width top portion of element 200’ as shown in fig.5 and 5A), or a combination of both (col.7, lines 20-67) (fig.5 and 5A) . 
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include wherein the third peak current is greater than the second peak current, and the third pulse width is greater than the second pulse width as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50). 	For claim 9, Peters’342, as modified by Stava, fails to teach wherein the third peak current is greater than the second peak current, and the third pulse width is greater than the second pulse width. 
Stava teaches wherein the third peak current (the second 200 as shown in fig.5 and 5A) is greater than the second peak current (202 as shown in fig.5 and 5A) (the third 200 is bigger in peak current than the second peak current 202 as shown in fig.5 and 5A), and the third pulse width is greater than the second pulse width (the width of second 200 is bigger in than the width of peak current 202 as shown in fig.5 and 5A).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include wherein the third peak current is greater than the second peak current, and the third pulse width is greater than the second pulse width as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50).	
 	For claim 12, Peters’342 teaches method for pulse welding (fig.1 and 2) (abstract, lines 1-2), the method comprising: controlling, via control circuitry (34 as shown in fig.1), power conversion circuitry (10 as shown in fig.1) to convert input power (12 as shown in fig.1) to output welding-type power in a plurality of pulse cycles (the combination of element 201 as cycle for each pulses of element 201 as shown in fig.2), each pulse cycle comprising a background portion (202 as shown in fig.2), a ramp up portion (between elements 202 and 201 as shown in fig.2), a peak portion (the top portion of element 201), and a ramp down portion (between 201 and 203 as shown in fig.2), wherein the controlling the power conversion circuitry (10 as shown in fig.1) comprises: commanding the power conversion circuitry (10 as shown in fig.1) to initiate a welding process by outputting the welding-type power as a first pulse cycle of the plurality of pulse cycles (the combination and continuation of the two pulses of element 407 and 407’ that makes as at least cycle as shown in fig.5 as peter teaches that there can be more than 9 cycles in par.55,lines 5-10)  (par.19, lines 8-20 and par.20, lines 12-16), wherein the first pulse cycle comprises a first peak current (the top portion of element 201 as shown in fig.2), a first pulse width (the width of top portion of element 201 as shown in fig.2), or a combination of both (par.33, lines 1-10); and commanding the power conversion circuitry (10 as shown in fig.1) to output the welding-type power as a second pulse cycle of the plurality of pulse cycles (the combination and continuation of the two pulses of element 407 and 407’ that makes as at least cycle as shown in fig.5 as peter teaches that there can be more than 9 cycles in par.55,lines 5-10) (par.29, lines 10-20 and par.55,lines 5-15); wherein the second pulse cycle comprises a second peak current (the second top portion of element 201 as shown in fig.2), a second pulse width (the width of second top portion of element 201 as shown in fig.2), or a combination of both (par.33, lines 1-17). 
 	Peters’342 fails to teach that wherein the first peak current is greater than the second peak current.
Stava teaches, similar welding system, wherein the first peak current (210 as shown in fig.3) is greater than the second peak current (202 as shown in fig.3) (col.7, lines 20-45).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include wherein the first peak current is greater than the second peak current as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50).
 	For claim 13, Peters’342, as modified by Stava, further teaches commanding the power conversion circuitry (10 as shown in fig.1) to terminate the welding process but fails to teach transitioning the welding-type power from the second pulse cycle to a third pulse cycle of the plurality of pulse cycles, wherein the third pulse cycle comprises a third peak current, a third pulse width, or a combination of both.
Stava further teaches transitioning the welding-type power from the second pulse cycle (the second 200 as shown in fig.5 and 5A) to a third pulse cycle (the third 200 which is continuous as shown in fig.5 and 5A) of the plurality of pulse cycles, wherein the third pulse cycle (the third 200 as shown in fig.5 and 5A) comprises a third peak current (the top portion of element 200’ as shown in fig.5 and 5A), a third pulse width (the width top portion of element 200’ as shown in fig.5 and 5A), or a combination of both (col.7, lines 20-67) (fig.5 and 5A) . 
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include wherein the third peak current is greater than the second peak current, and the third pulse width is greater than the second pulse width as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50). 

 	For claim 15, Peters’342 fails to teach that wherein the first pulse width is greater than the second pulse width.
Stava teaches, similar welding system, wherein the first pulse width (the width of element 210 as shown in fig.5 and 5A) is greater than the second pulse width (the width of element 202 as shown in fig.5 and 5A) (col.7, lines 20-67).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include the first pulse width is greater than the second pulse width as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50). 	For claim 16, Peters’342, as modified by Stava, further teaches transitioning from the first pulse cycle to the second pulse cycle after a predetermined duration (par.19, lines 8-20 and par.20, lines 12-16) (fig.2).  	For claim 17, Peters’342 fails to teach transitioning from the first pulse cycle to the second pulse cycle after a predetermined number of pulses. 
Stava further teaches transitioning from the first pulse cycle (210 as shown in fig.3) to the second pulse cycle (202 as shown in fig.3) after a predetermined number of pulses (there are multiple pulses at 210 as shown in fig.3). 
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include a predetermined number of pulses as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50). 	For claim 18, Peters’342, as modified by Stava, further teaches monitoring one or more output power parameters of the welding-type power during the first pulse cycle (201 as shown in fig.2); and commanding the power conversion circuitry to output the welding-type power as the second pulse cycle (201 as shown in fig.2) based on the one or more output power parameters (the combination and continuation of the two pulses of element 407 and 407’ that makes as at least cycle as shown in fig.5 as peter teaches that there can be more than 9 cycles in par.55,lines 5-10)  (par.29, lines 10-20). 
For claim 19, Peters’342, as modified by Stava, further teaches wherein the one or more output parameters comprises a duration, a voltage, a current, or a temperature (par.29, lines 10-20). 

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (2014/0008342) in views of Stava (6365874) as applied to claims above, and further in view of Fleming et al (2018/0214969).
For claims 2 and 20, Peters’342, as modified by Stava, teaches all the limitation as previously set forth except for wherein the control circuitry is further configured to control the power conversion circuitry to initiate the welding process by outputting the welding-type power as the first pulse cycle following clearance of a short circuit.  	Fleming teaches, similar welding system, wherein the control circuitry (180 as shown in fig.1) is further configured to control the power conversion circuitry (120 as shown in fig.1) to initiate the welding process by outputting the welding-type power as the first pulse cycle (910 as shown in fig.9) following clearance of a short circuit (930 as shown in fig.9) (par.49, lines 1-10). 
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include the first pulse cycle following clearance of a short circuit as taught and suggested by Fleming for purpose of monitoring and optimizing heat input and provide heat and current control (Fleming, abstract).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (2014/0008342) in views of Stava (6365874) as applied to claims above, and further in view of Hearn et al (9550248).
For claim 7, Peters’342, as modified by Stava, further teaches wherein the first pulse cycle (the first of element 201 as shown in fig.2) comprises a first frequency (the frequency of the pulse cycle 201 as shown in fig.2), a first background voltage and a first background current (fig.2 shows each pulse cycle includes current and voltage 202 background) (par.62, lines 13-18), and wherein the second pulse cycle (the second of element 201 as shown in fig.2). 
Peters’342 fails to teach wherein the second pulse cycle comprises a second frequency different from the first frequency, a second background voltage different from the first background voltage, and a second background current different from the first background current.
Stava further teaches the second pulse cycle (202 as shown in fig.5 and 5A) comprises second background voltage different from the first background voltage, and a second background current different from the first background current (col.7, lines 20-65).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include different background voltage and current as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50).
Hearn teaches, similar pulse cycle, a second frequency (280 as shown in fig.7b) different from the first frequency (260 as shown in fig.7b) (col.12, lines 60-68 to col.13, lines 1-10).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include different from the frequency as taught and suggested by Hearn for purpose of providing greater difference between the heat dissipated into the weld puddle of the workpiece W during the low energy portion LP and the high energy portion HP, which allows the weld puddle to cool more during the low energy portions, achieving a stacked bead appearance at speeds faster than those achievable without the greater difference in energy (and heat) (Hearn, col.6, lines 60-64).

For claim 11, Peters’342 fails to teach wherein the third pulse cycle comprises a third frequency different from the second frequency, a third background voltage different from the second background voltage, and a third background current different from the second background current. 
Stava further teaches wherein the third pulse cycle (the second 200 as shown in fig.5 and 5A) comprises a third background voltage different from the second background voltage, and a third background current different from the second background current (the background and voltage of the second 200 is different than 202 as shown in fig.5 and 5A).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include third frequency different from the second frequency as taught and suggested by Stava for purpose of reducing the electrical strain of the welding circuit when the direction of current flow changes and to direct the desired high current across the welding gap (Stava, col.9, lines 45-50). 	Hearn teaches, similar pulse cycle, a third frequency (260 as shown in fig.7b) different from the second frequency (280 as shown in fig.7b) (col.12, lines 60-68 to col.13, lines 1-10).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include different from the frequency as taught and suggested by Hearn for purpose of providing greater difference between the heat dissipated into the weld puddle of the workpiece W during the low energy portion LP and the high energy portion HP, which allows the weld puddle to cool more during the low energy portions, achieving a stacked bead appearance at speeds faster than those achievable without the greater difference in energy (and heat) (Hearn, col.6, lines 60-64).
 	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (2014/0008342) in views of Stava (6365874) as applied to claims above, and further in view of Peters (8373093).
For claims 10 and 14, Peters’342, as modified by Stava, teaches all the limitation as previously set forth except for wherein the controller is configured to command the power conversion circuitry to discontinue output of the welding-type power after a predetermined duration of outputting the welding-type power as the third pulse cycle. 	Peters’093 teaches, similar welding system, wherein the controller (220 as shown in fig.2) is configured to command the power conversion circuitry (210 as shown in fig.2) to discontinue output of the welding-type power after a predetermined duration of outputting the welding-type power as the third pulse cycle (col.6, lines 35-39) (examiner notes that the controller controls of how many output cycle either three or more).
Therefore, it would have been obvious to one ordinary skill in the art at time of invention was made to modify the waveform of Peters’342 to include discontinue output of the welding-type power after a predetermined duration of outputting the welding-type power as the third pulse cycle as taught and suggested by Peters’093 for purpose of sustaining an electric arc between the electrode and the workpiece, producing a molten metal ball on a distal end of the electrode (Peters’093, col.2, lines 25-27).






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761